Exhibit32.1 Certification Pursuant to Rule13a-14(b) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350 I, Paul F. Truex, certify, pursuant to the requirement set forth in Rule13a-14(b) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Anthera Pharmaceuticals,Inc. on FORM10-K for the fiscal year ended December31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on FORM10-K fairly presents, in all material respects, the financial condition and results of operations of Anthera Pharmaceuticals,Inc. By: /s/PAUL F. TRUEX Name: Paul F. Truex Title: President and Chief Executive Officer (Principal Executive Officer) March28, 2014
